Appeal and cross appeal from an order of the Supreme Court, Erie County (John A. Michalek, J.), entered April 18, 2013. The order granted in part and denied in part the motion of defendants for summary judgment.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on August 26, 2014,
It is hereby ordered that said appeal and cross appeal are unanimously dismissed without costs upon stipulation.
Present — Centra, J.P, Carni, Valentino and Whalen, JJ.